Citation Nr: 1444003	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to February 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In March 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2011, the Board granted the Veteran's application to reopen his previously denied claim and remanded and recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).

Thereafter, in January 2013, the Board submitted a request for a Veterans Health Administration (VHA) medical opinion; the requested opinion was obtained in February 2013, and provided to the Veteran for his review.

In November 2013, the Board denied the claim.  In June 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's decision and remand the claim to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Veteran's attorney indicated that the Veteran desired a Travel Board hearing and would be presenting additional evidence at that time.  As was done before, this might also be accomplished by videoconference hearing, also scheduled by the AOJ.

The Court has not yet addressed whether VA is required, under 38 C.F.R. § 20.700(a), to provide more than one hearing at the Board level at the request of a claimant or whether requests for second or subsequent hearings are provided at VA's discretion.  See McDaniel v. Shinseki, No. 12-1143, 2013 WL 5525648 (Nov. 1, 2013) (unpublished per curiam Order) (noting that this issue had been referred to a panel and oral argument scheduled, but that a Joint Motion by the parties warranted vacatur of the Board decision and cancellation of oral argument).  In the circumstances of this case, however, where the Board's decision has been vacated and the Veteran's attorney has suggested that there is additional relevant testimony to be given at another hearing, the Board finds that the request for a Travel Board hearing should be granted.  

Given that the Veteran has already testified at a hearing before the undersigned, if a videoconference hearing is selected, it should be before the undersigned.  Should an in person hearing at the RO be requested, the Veteran should be asked whether he would waive attendance of a third judge, and if not, should two VLJs be available at the time of the hearing, the hearing should be before both of the VLJs.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (requiring that a veteran must be provided the opportunity for a hearing before all three Veterans Law Judges in a panel decision).  As noted, waiver of the third Judge at a hearing is possible.  All Judges will review all transcripts on file.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity and notify the Veteran and his attorney of the date and time of the hearing, in accordance with applicable procedures.  Should two VLJs be available at the time of the hearing, the hearing should be before both of the VLJs, or before the undersigned in a videoconference hearing is requested in lieu of an in person hearing at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

